Case 1:20-cv-01230-RP Document 1-1 Filed 12/17/20 Page 1 of 4

EXHIBIT A
1:20-CV-01230

 

DEFENDANT’S NOTICE GF REMOVAL PAGE 6

 

 

 
Case 1:20-cv-01230-RP Document 1-1 Filed 12/17/20 Page 2 of 4

JS 44 (Rev, 08/56}

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rufes of court. This form, approved by the Judicial Conference of the United States in Septeraber 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

1. (a) PLAINTIFFS

Rosa Marla Pardo

(b) County of Residence of First Listed Plaintiff Williamson County, TX

 

(EXCEPT IN US, PLAINTIFF CASES}

(c) Attorneys (Firat Name, Address, and Teepe Munber)
Guilherme Vasconcelos - DC Law, PLLC

1012 W. Anderson Lane, Austin, TX 78757
Phone: 542-220-1800 Fax: 512-220-1801

DEFENDANTS
Wal-Mart Incorporated

County of Residence of First Listed Defendant _ Benton County, AR
GIN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)
Brett H. Payne - Walters, Balido & Crain, LLP

9020 N. Capital of Texas Highway, Bldg. I, Suite 170
Austin, TX 78759 Phone: 512-472-9000 Fax: 512-472-9002

 

 

il. BASIS OF JURISDICTION (Place an “X" in Que Box Gaby)

Ol U.S, Government

Plaintiff

O 2 U.S. Govemment
Defendant

TEE. CITIZENSHIP OF PRINCIPAL PARTIES (Pisce an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
3 Federal Question PTF DEF PTF DEF
(ULS, Government Nat a Party) Citizen of This State mK 4 GO 1° Incorporated or Principal Place a4 a4
of Business In This State

oo 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 os

(indicate Citizenship of Parties in Item Hi) of Business In Another State
Citizen or Subject of a o3 1 3. Foreign Nation oé6 o6

Foreign Country

 

 

FV. NATURE OF SUIT (Place an“

  

nt One Box Only}

 

 

 

Click here for:

 

 

 

      

 

 

  

 

 

   

 

 

  

 

 

 

 

 

   

 

 

Nature of Suit Code Descriptions.

CONTRAC ! coan TORTS “FORVEITURE/PENALTY® BANKRUPTCY: OTHER STATU:
O 110 Insurance PERSONAL INJURY PERSONALINJURY = {0 625 Drug Related Seizure O) 422 Appeal 28 USC 158 C1 375 False Claims Act
O 120 Marine C3 350 Airplane 1 365 Personal Enjury + of Property 2E USC 881 |) 423 Withdrawal 01 376 Quai Tam (3) USC
O 130 Miller Act G 345 Airplane Produces Product Liability CF 690 Other 28 USC 157 3729{a)}
O [40 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
OC [50 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical -==PROPERTY- RIGHTS <2281 0) 410 Antitrust
& Enforcement of Judgment Slander Personai Injury (C3 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act 1 330 Federal Employers’ Product Liability OG 830 Patent 1 450 Commerce
C1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 0 840 Trademark (4) 460 Deportation
Student Loans G 340 Marine Injury Product (J 470 Racketeer Influenced and
(Excludes Veterans) ( 345 Marine Product Liability 2 a SOCIAL SECURITY 22:5 Corrupt Organizations
C) 153 Recovery of Overpayment Liability PERSONAL PROPERTY {0 710 Fair Labor Standards 1 861 HIA (1395ff} G 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud Act 0) 862 Black Lung (923) O 490 CableSat TY
CI 160 Stockholders’ Suits G 355 Motor Vehicle 0 371 Troth in Lending OD 720 Labor/Management O 863 DIWC/DIWW (403(p)) | 0 850 Securities/Commodities/
© 190 Other Contract Product Liability OF 380 Other Personal Relations 0 864 SSID Title XVI Exchange
CI £95 Contract Product Liability 2 360 Other Personal Property Damage G 740 Railway Labor Act C7 865 RSE (405¢p)) OF 890 Other Statutory Actions
C) 196 Franchise injury 385 Properly Damage C) 75E Family and Medical G 891 Agricultural Acts
C} 362 Personal Injury - Product Liabslity Leave Act G 893 Eavironmental Matters
Medical Malpractice G 790 Other Labar Litigation GO 895 Freedom of Information
REAL PROPERT! CIVIGRIGHTS. :PRISONER:PETITIONS 49 791 Employee Retirement <- FEDERAL-TAX SUIT: Act
210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act CM 870 Taxes (U.S. Plaintiff O 896 Arbitration
1] 220 Foreclosure 0 441 Voting G 463 Alien Detainee ot Defendant} O 899 Administrative Procedure
O 230 Rent Lease & Bjectment OG 442 Employment 580 Motions to Vacate O) 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land O 443 Housings Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer. w/Disabilities -|( 535 Death Penalty § IMMIGRATION State Statutes
Employment Other: C) 462 Naturalization Application
O 446 Amer. w/Disabilities -|( 540 Mandamus & Other =| 465 Other Ieunigration
Other OF 550 Civil Rights Actions
O 448 Education O 355 Prison Condition
OF 566 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

¥. ORIGIN (Place an "X” in One Box Ouly)

O11 Original

Proceeding

VI. CAUSE OF ACTION

(X2 Removed from
State Court

o3 O 4 Reinstated or

Reopened

Remanded from
Appellate Court

28 U.S.C, § 1446(b}

Brief description of cause: \ oe
Personal Injury and Premises Liability

 

© 53 Transferred from
Another District
(specifi)

Cite the U.S. Civil Statute under which you are filing (Be sat cite jurisdictional statrites aistess diversity):

Transfer

O 6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIE RELATED CASE(S) |
IF ANY (See instructions}: IUDGE | peo DOCKET NUMBER
a tn
DATE SIGNATURE OF A BY OF RECORD
12/17/2020 Brett Payne - : TA ae
FOR OFFICE USE ONLY ROOK,
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 
Case 1:20-cv-01230-RP Document 1-1 Filed 12/17/20 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

Supplement to JS 44 Civil Cover Sheet
Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

 

STATE COURT INFORMATION:

1. Please identify the court fram which the case is being removed; the case number; and the complete
style of the case.

Cause No. D-1-GN-20-006818 - Rosa Maria Pardo v. Wal-Mart Incorporated

261st Judicial District Court
The Honorable Lora Livingston
Travis County Courthouse
1000 Guadalupe, 3rd Floor
Austin, Texas 78701

Phone: (512) 854-9309

Fax: (512) 854-9332

 

 

2, Was jury demand made in State Court? Yes B& No [
If yes, by which party and on what date?
Defendant - Wal-Mart Incorporated December 11, 2020
Party Name Date

 

 

 

STATE COURT INFORMATION:

1, List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing
address, telephone number, and fax number (including area codes}.

Plaintiff - Rosa Maria Pardo

Attorney - Guilherma Vasoncelos - DC Law, PLLC
1012 W. Anderson Lane, Austin, TX 78757
Phone: 512-225-1800 Fax: 512-220-1801

Defendant - Wai-Mart Incorporated

Attorney - Brett H, Payne - Walters, Balido & Crain, LLP

Great His Corporate Center

9020 N. Capital of Texas Highway, Building 1, Suite 170, Austin, TX 78759
Phone: 512-472-9000 Fax: 512-472-9002

 

TXWD - Suppiement to JS 44 (Rev, 10/2004)

 

 

 
Case 1:20-cv-01230-RP Document 1-1 Filed 12/17/20 Page 4 of 4

 

2. List al! parties that have not been served at the time of the removal, and the reason(s) for
non-service,

N/A

3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s} for their
removal from the case.

N/A

 

 

COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing
address, telephone number, and fax number (including area codes),

 

 

 

 

 

N/A
VERIFICATION:
Brett H. Payne LE December 17, 2020

 

 

Attorney for Removing/patty Date

Defendant - Wal-Mart Incorporated

 

Party/Parties

 

 

 

TXWD - Supplement to JS 44 (Rev, 10/2004}
